COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00040-CV


CITY OF GRAPEVINE AND                                               APPELLANTS
GRAPEVINE BOARD OF
ADJUSTMENT

                                          V.

CBS OUTDOOR, INC.                                                      APPELLEE


                                       ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

                                  I. INTRODUCTION

      Appellants City of Grapevine and Grapevine Board of Adjustment

(collectively, the City) appeal an order denying their plea to the jurisdiction. We

will affirm in part and reverse and render in part.



      1
       See Tex. R. App. P. 47.4.
                    II. FACTUAL AND PROCEDURAL BACKGROUND

      CBS operates an off-premise, nonconforming advertising billboard sign

located adjacent to State Highway 114 in Grapevine.2 As part of a project to

expand State Highway 114, the State of Texas, in September 2010, filed a

petition for condemnation against several landowners to acquire real property

near the highway. Although the pole supporting CBS‘s sign was not located on

the real property sought to be condemned by the State, the sign aerially

encroached over part of the property to be condemned by approximately four

feet. The State therefore included CBS as a defendant in its suit and alleged that

it was entitled to condemn not only fee title to the real property, but also ―title to

all that certain two outdoor advertising signs [one being CBS‘s sign] . . . situated

partially‖ on the real property.

      CBS‘s response to the City‘s plea to the jurisdiction included the affidavit of

Sejin Brooks, an Assistant Attorney General assigned to the Transportation

Division, whose signature block appeared on the State‘s petition for

condemnation. Notwithstanding the State‘s petition to condemn title to CBS‘s

sign, Brooks, referencing several Texas Department of Transportation (TxDOT)

regulations, stated in his affidavit that TxDOT would have been ―satisfied‖ if CBS

      2
       A nonconforming status exists when ―a use or structure, which does not
conform to the regulations prescribed for the district in which such use or
structure is located, was in existence and lawfully constructed, located, and
operating on the effective date of this ordinance and has since been in regular
and continuous use.‖ Grapevine, Tex., Comprehensive Zoning Ordinance
§ 43.B.1 (2010).


                                          2
merely ―eliminate[d]‖ the four-foot aerial encroachment by either (1) shifting the

face of the sign so that it no longer encroached or (2) reducing the size of the

sign face by the amount of the overhang.

      CBS sent a letter to the City dated October 25, 2010, explaining that ―[a]s a

result of the overhang, the State must either acquire the entire Sign structure, or

CBS must conduct maintenance to the Sign so that the face no longer

encroaches on the easement.‖        Acknowledging that the City‘s ―regulations

prohibit the construction, erection, remodeling, alteration, relocation, or

expansion of a sign unless a zoning permit has been obtained in accordance with

Section 60 of the Zoning Ordinance,‖ CBS requested permission to shift the face

of the sign—one of the actions authorized by TxDOT‘s regulations—to eliminate

the aerial encroachment.3

      On November 11, 2010, the special commissioners appointed by the trial

court to assess the damages caused by the State‘s condemnation of the property

near State Highway 114 awarded the defendants in that suit approximately $2.3

million. The commissioners did not, however, award CBS any damages for the

advertising sign. CBS therefore filed objections to the commissioners‘ award,

asserted a counterclaim for inverse condemnation based on the State‘s taking of

the sign, and requested an award of ―the full amount of just and adequate


      3
      The October 25, 2010 letter also stated, ―The State supports this request
and recognizes that the jurisdiction to grant this request is with the City of
Grapevine not the State.‖


                                        3
compensation to which they are entitled‖ under the property code and the state

and federal constitutions.

      In response to CBS‘s October 25, 2010 letter, the Assistant City Attorney

notified CBS in a letter dated December 8, 2010, that the advertising sign was

―currently nonconforming under the applicable City codes‖ and could not ―be

moved, altered, or adjusted under the current conditions.‖         The City denied

CBS‘s request to shift the face of the sign.

      On January 7, 2011, the State‘s project manager notified CBS that the

aerial encroachment had to be removed by February 1, 2011.               Thereafter,

according to CBS, it ―eliminated the overhang by simply removing the four foot

panel on the end of the sign face overhanging the right of way.‖ By letter dated

February 22, 2011, the City informed CBS that the sign had been ―illegally

modified‖ in violation of the City‘s zoning ordinances and the December 8, 2010

letter and ordered CBS to remove the sign.4 On March 8, 2011, CBS filed an

appeal of the February 22, 2011 letter with the Grapevine Board of Adjustment




      4
         The City cited section 60A, which provides that ―[n]o sign, except for signs
listed in Section 60, shall be painted, constructed, erected, remodeled, relocated,
or expanded until a zoning permit for such sign has been obtained.‖ Grapevine,
Tex., Comprehensive Zoning Ordinance § 60A (2011). The City also cited
section 43.D.2., which prohibits a nonconforming use from being remodeled, and
section 43.D.3.b., which provides that ―[t]he violation of any of the provisions of
this Ordinance or violation of any Ordinance of the City of Grapevine with respect
to a nonconforming use shall terminate immediately the right to operate such
nonconforming use.‖ Id. § 43.D.3.b.


                                         4
and, alternatively, sought a variance. After a hearing, the Board denied CBS‘s

appeal and request for a variance, reasoning in part as follows:

             On December 8, 2010, the Building Official issued a written
      determination that the billboard could not be ―moved, altered, or
      adjusted.‖ As you affirmed during the hearing, that determination
      was never challenged. Contrary to this determination, the billboard
      was in fact altered through the removal of a four foot section of the
      billboard. No permit was sought or obtained for the work on the
      billboard.

      CBS later sued the City and the Board for judicial review of the Board‘s

decision, injunctive relief, inverse condemnation in violation of the state and

federal constitutions, violations of due process, declaratory relief, and attorneys‘

fees. The City filed a plea to the jurisdiction challenging each of CBS‘s claims,

and the trial court denied the plea in its entirety.       This interlocutory appeal

followed. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (West Supp.

2012).

             III. STANDARD OF REVIEW AND GOVERNMENTAL IMMUNITY

      A plea to the jurisdiction is a dilatory plea, the purpose of which is to defeat

a cause of action without regard to whether the claims asserted have merit.

Bland ISD v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). If a court lacks subject

matter jurisdiction in a particular case, then it lacks authority to decide that case.

Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443–44 (Tex. 1993)

(reasoning that subject matter jurisdiction is essential to the authority of a court to

decide a case). The plaintiff has the burden to plead facts affirmatively showing

that the trial court has jurisdiction.   Id. at 446.    If a plea to the jurisdiction


                                          5
challenges the existence of jurisdictional facts, we consider relevant evidence

submitted by the parties when necessary to resolve the jurisdictional issues

raised.   City of Waco v. Kirwan, 298 S.W.3d 618, 622 (Tex. 2009).             If the

evidence creates a fact issue, then it is for the factfinder to decide.       Id.   In

considering this evidence, we take as true all evidence favorable to the

nonmovant and indulge every reasonable inference and resolve any doubts in

the nonmovant‘s favor. Id. Whether the trial court has subject matter jurisdiction

is a question of law that we review de novo. Tex. Dep’t of Parks & Wildlife v.

Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Tex. Natural Res. Conservation

Comm’n v. IT-Davy, 74 S.W.3d 849, 855 (Tex. 2002).

      Governmental immunity involves two issues: whether the State has

consented to suit and whether the State has accepted liability.        Harris Cnty.

Hosp. Dist. v. Tomball Reg’l Hosp., 283 S.W.3d 838, 842 (Tex. 2009). Immunity

from suit is jurisdictional and bars suit unless the State expressly waives

immunity or consents to the suit. Id.; Tex. Dep’t of Transp. v. Jones, 8 S.W.3d
636, 638 (Tex. 1999). The City enjoys immunity from suit unless it has been

waived. See Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.3 (Tex.

2003).

                               IV. JUDICIAL REVIEW

      The City argues in its first issue that the trial court lacks jurisdiction over

CBS‘s claim for judicial review because CBS failed to exhaust its administrative

remedies by not appealing the City‘s December 8, 2010 decision advising CBS


                                         6
that the advertising sign could not be ―moved, altered, or adjusted.‖ The City

acknowledges that CBS filed an appeal of the February 22, 2011 decision to the

Board within the time required by the applicable zoning ordinance and that CBS

filed its claim for judicial review in this lawsuit within the time allotted by the local

government code. However, it contends that the February 22, 2011 decision

―simply enforces‖ the earlier December 8, 2010 decision and that CBS‘s appeal

actually involves a challenge to the December 8, 2010 decision. According to the

City, because CBS should have appealed to the Board by December 23, 2010—

within fifteen days of the December 8, 2010 decision—but instead appealed to

the Board on March 8, 2011—two and a half months late—its judicial review

claim is barred.

      CBS responds that the trial court has jurisdiction over its claim for judicial

review because it seeks to appeal the February 22, 2011 decision, not the

December 8, 2010 decision. CBS explains that it ―did not go forward with its plan

to shift the face‖ of the sign because it chose ―not to question‖ but instead ―to

accept‖ the December 8, 2010 decision.             However, ―[i]n contrast with its

willingness to comply with the City‘s refusal in December of 2010 to allow CBS to

shift the face of the sign,‖ CBS contends that it was ―not willing to follow, without

challenge,‖ the February 22, 2011 decision, which it timely appealed. CBS also

argues that shifting the face of the sign was ―different‖ than ―simply removing a

panel.‖




                                           7
      The City replies that CBS‘s argument—that it was not required to appeal

the December 8, 2010 decision because it abided by that decision and did not

shift the face of the sign—relies upon an ―artificially restrictive characterization‖ of

the December 8, 2010 decision, which did not simply deny CBS‘s request to shift

the face of the sign but notified CBS that the sign could not be ―moved, altered,

or adjusted‖ at all.

      Zoning ordinance section 68G provides that an appeal to the Board may

be taken by ―any person aggrieved‖ by ―any decision of the building inspector or

other administrative officer of the City relative to the Zoning Ordinance‖ and that

the appeal ―shall be taken within fifteen (15) days after the date of the decision of

the building inspector or other administrative officer has been rendered.‖ See

Grapevine, Tex., Comprehensive Zoning Ordinance § 68G. A person aggrieved

by a decision of the Board may then file a verified petition for judicial review of

the decision in a district court within ten days after the decision is filed in the

Board‘s office. See Tex. Local Gov‘t Code Ann. § 211.011 (West 2008).

      Administrative remedies available under local government code section

211 generally must be exhausted before a party may seek judicial review of a

determination made by an administrative official. Lazarides v. Farris, 367 S.W.3d
788, 798 (Tex. App.—Houston [14th Dist.] 2012, no pet.); City of Paris v. Abbott,

360 S.W.3d 567, 572–73 (Tex. App.—Texarkana 2011, pet. denied); City of San

Antonio v. El Dorado Amusement Co., 195 S.W.3d 238, 249–50 (Tex. App.—San

Antonio 2006, pet. denied).        The requirement of administrative exhaustion


                                           8
compels a party to ―pursue all available remedies within the administrative

process before seeking judicial relief.‖ Lazarides, 367 S.W.3d at 798 (quoting

Larry Koch, Inc. v. Tex. Natural Res. Conservation Comm’n, 52 S.W.3d 833, 839

(Tex. App.—Austin 2001, pet. denied)).        Unless the party has exhausted all

administrative remedies, the trial court lacks subject matter jurisdiction. City of

Paris, 360 S.W.3d at 572; see Tex. Gov‘t Code Ann. § 311.034 (West 2013)

(―Statutory prerequisites to a suit . . . are jurisdictional requirements in all suits

against a governmental entity.‖).

      CBS‘s argument centers primarily upon the part of zoning ordinance

section 68G that states that an appeal to the Board may be taken by ―any person

aggrieved . . . by any decision of the building inspector or other administrative

officer of the City relative to the Zoning Ordinance.‖             Grapevine, Tex.,

Comprehensive Zoning Ordinance § 68G (emphasis added).               In an effort to

demonstrate that it was not ―aggrieved‖ by the City‘s December 8, 2010

decision—and that it did not have to pursue an appeal of that decision—CBS

says that it ―accept[ed]‖ and ―cho[]se not to question‖ and exhibited a ―willingness

to comply‖ with the City‘s December 8, 2010 decision simply because it did not

shift the face of the sign to eliminate the aerial encroachment—the specific relief

that it had requested in its October 25, 2010 letter. But the decision to not shift

the face of the sign—and to instead eliminate the aerial encroachment by some

other means not expressly requested—does not mean that CBS was not

required to appeal the City‘s December 8, 2010 decision. This is because the


                                          9
December 8, 2010 decision did not merely prohibit CBS from shifting the face of

the sign; it notified CBS that it could not move, alter, or adjust the sign—a

sweeping directive that, viewed objectively, prohibited CBS from taking virtually

any legal action whatsoever with the sign. Indeed, we can think of no other relief,

nor does CBS identify any, that CBS could have requested to eliminate the aerial

encroachment that would not have run afoul of the December 8, 2010 letter.

      Therefore, that CBS ultimately removed part of the sign instead of shifted

the face of the sign and chose to appeal to the Board the decision enforcing the

consequence for failing to comply with the City‘s directive (removal of the sign)

instead of the actual decision prohibiting CBS from altering the sign (the

December 8, 2010 letter) is not dispositive of whether CBS was ―aggrieved‖ by

the decision announced in the December 8, 2010 letter. CBS was aggrieved by

the City‘s directive because it foreclosed CBS‘s ability to take legal action

regarding the sign, evidenced in part by the February 22, 2011 letter instructing

CBS to remove the sign because it had been ―illegally modified.‖

      CBS suggests that it was not required to appeal the December 8, 2010

decision because that decision was not an order issued by a ―building inspector

or other administrative officer,‖ as required by zoning ordinance section 68G. We

disagree. Scott Williams, the ―Developmental Services Director/Building Official‖

for the City, testified before the Board at CBS‘s appeal of the February 22, 2011

letter, ―I responded to CBS on December 8th, through our attorney, Boyle &

Lowry, that no, the sign could not be altered or -- or remodeled.‖


                                        10
      Referencing numerous zoning ordinances, CBS also contends that ―the

City‘s arguments reflect a misinterpretation of its own ordinances.‖ However, as

CBS itself acknowledges, these arguments are relevant to the merits of its claim

for judicial review, not the question of whether CBS exhausted its administrative

remedies. We therefore do not address them.

      Similarly, citing the standard of review, CBS argues that we must affirm the

trial court‘s order denying the City‘s plea to the jurisdiction because the ―facts

surrounding this issue were . . . strongly disputed between the parties,‖ including

whether removal of the four-foot panel required a building permit or violated any

of the City‘s ordinances, whether the sign was properly classified as a

nonconforming use or a nonconforming structure, and whether the exception

under zoning ordinance section 43.I applied. But none of these purported factual

disputes are relevant to the jurisdictional issue of whether CBS properly

exhausted its administrative remedies; they too are relevant to only the merits of

the claim for judicial review.

      Because CBS failed to pursue an appeal to the Board of the City‘s

December 8, 2010 decision that CBS could not move, alter, or adjust the sign,

CBS failed to exhaust its administrative remedies, and the trial court lacks

jurisdiction over the claim for judicial review. We sustain the City‘s first issue.

                                 V. INJUNCTIVE RELIEF

      The City argues in its second issue that the trial court lacks jurisdiction

over CBS‘s claim for injunctive relief because the trial court has no jurisdiction


                                          11
over CBS‘s claim for judicial review. CBS directs us to its arguments under the

first issue and responds that the trial court has jurisdiction over the injunctive

relief claim because it has jurisdiction over the judicial review claim. The local

government code provides that, in addition to filing a petition for judicial review of

the Board‘s decision, ―on application and after notice to the board the court may

grant a restraining order if due cause is shown.‖ Tex. Local Gov‘t Code Ann.

§ 211.011(c). Because the trial court lacks jurisdiction to consider CBS‘s claim

for judicial review, it lacks jurisdiction to determine whether due cause exists to

issue injunctive relief. See id. We sustain the City‘s second issue.

                            VI. INVERSE CONDEMNATION

      The City argues in its third issue that the trial court lacks jurisdiction over

CBS‘s inverse condemnation claim because (1) CBS failed to exhaust its

administrative remedies, and (2) the State condemned the sign, thereby

precluding the City from being sued for inverse condemnation of the sign.

Neither argument is persuasive.

      Generally, governmental entities compensate property owners before

appropriating their property, either by paying a mutually agreed price or by

paying the value as determined in a statutory condemnation proceeding.

Westgate, Ltd. v. State, 843 S.W.2d 448, 452 (Tex. 1992). However, if these

entities appropriate property without paying adequate compensation, the property

owner may recover the resulting damages through an inverse condemnation

claim. City of Dallas v. Stewart, 361 S.W.3d 562, 567 (Tex. 2012). A cause of


                                         12
action for inverse condemnation requires (1) an intentional governmental act

(2) that resulted in the plaintiff‘s property being taken, damaged, or destroyed

(3) for public use. City of Houston v. Mack, 312 S.W.3d 855, 861 (Tex. App.—

Houston [1st Dist.] 2009, no pet.).

      The City directs us to a single sentence from the supreme court‘s recent

opinion in City of Dallas—―[A] party asserting a taking must first exhaust its

administrative remedies and comply with jurisdictional prerequisites for suit‖—

and argues, without much explanation, that CBS‘s inverse condemnation claim is

barred because it failed to exhaust its administrative remedies.            While we

certainly held in the analysis of the City‘s first issue that CBS failed to exhaust its

administrative remedies, that alone does not control whether the trial court has

jurisdiction over CBS‘s inverse condemnation claim because Stewart’s analysis

is not so limited. After stating that a party asserting a taking must first exhaust its

administrative remedies, the supreme court elaborated that ―a litigant must avail

itself of statutory remedies that may moot its takings claim, rather than directly

institute a separate proceeding asserting such a claim.‖ Id. (citing City of Dallas

v. VSC, 347 S.W.3d 231, 234–37 (Tex. 2011)) (emphasis added). Referencing

VSC, in which the supreme court determined that VSC could not assert a

constitutional takings claim because it had bypassed a remedial statutory

scheme that could have afforded it relief, the court explained, ―We held that ‗if a

remedial procedure might have obviated the need for a takings suit, then the




                                          13
property simply had not, prior to the procedure‘s use, been taken without just

compensation.‘‖ Id. (emphasis partially added).

      Here, the City has argued, and we have held, that the trial court lacks

jurisdiction over CBS‘s claim for judicial review because CBS failed to pursue an

appeal to the Board of the City‘s December 8, 2010 decision that CBS could not

move, alter, or adjust the sign. But for purposes of preserving its right to assert

an inverse condemnation claim in the district court, CBS did not have to avail

itself of an appeal to the Board of the City‘s December 8, 2010 decision because

that remedial procedure could not have possibly mooted CBS‘s inverse

condemnation claim, which is based upon the City‘s February 22, 2011 letter

instructing CBS to remove the sign. In other words, we cannot conclude that an

appeal by CBS of the City‘s December 8, 2010 decision might have obviated

CBS‘s need to file this inverse condemnation claim because the City‘s

December 8, 2010 decision did not order CBS to remove the sign, and CBS does

not base its takings claim on anything other than the City‘s February 22, 2011

instruction to remove the sign. We overrule this part of the City‘s third issue.

      The City additionally argues that the trial court lacks jurisdiction over CBS‘s

inverse condemnation claim because the State condemned the sign. It directs us

to the following language in Brownlow v. State:

             A property owner cannot have a valid inverse condemnation
      claim if the property at issue was the subject of a previous, proper
      condemnation or sovereign domain action.          If the appellant‘s
      pleadings demonstrate that his inverse condemnation claim covers
      either the identical property lawfully condemned by the State, or an


                                         14
      interest not recognized as separate from that property, he has no
      valid inverse condemnation claim, and sovereign immunity bars the
      suit.

251 S.W.3d 756, 760 (Tex. App.—Houston [14th Dist.] 2008), aff’d, 319 S.W.3d
649 (Tex. 2010) (emphasis added) (citation removed). In Brownlow, after the

State filed a petition to condemn twelve acres of land owned by the Brownlows to

construct and maintain a facility to retain water, the parties signed an agreed

judgment granting the State an easement on the property to construct and

maintain the facility. Id. at 759. When the State began to remove the dirt at the

site and use it at another project, the Brownlows protested that the excavated soil

was not part of the easement and, ultimately, sued the State for inverse

condemnation, arguing that the soil required an additional condemnation with

separate compensation.     Id.   The trial court granted the State‘s plea to the

jurisdiction, and on appeal, the State argued that the Brownlows‘ inverse

condemnation claim was barred by sovereign immunity because the soil was

properly disposed of in the previous condemnation proceeding. Id. at 758. The

court of appeals disagreed, reasoning that ―the soil removed for the purpose of

constructing the detention facility was neither subject to the initial condemnation

proceedings nor included within the Agreed Judgment.‖ Id. at 762. Therefore,

the soil remained the property of the Brownlows, and the State waived its

sovereign immunity regarding the takings claim. Id.

      Here, the evidence viewed in the light most favorable to CBS

demonstrates that although the State included CBS and the sign in its suit to


                                        15
condemn property located adjacent to State Highway 114—because the sign

aerially encroached over the property to be condemned by approximately four

feet—TxDOT‘s regulations permitted CBS to eliminate the encroachment by

either shifting the face of the sign so that it no longer encroached or reducing the

size of the sign face by the amount of the overhang. According to Brooks, the

State‘s attorney, CBS, ―with TxDOT‘s approval,‖ reduced the face of the sign by

four feet, ―thereby eliminating the encroachment.‖ Brooks testified before the

Board that ―[a]s soon as that right-of-way line was cut, we had no more interest in

it.‖ [Emphasis added.] The record does not contain a final judgment in the

State‘s condemnation suit awarding the sign to the State. Accordingly, in light of

the state of the record, the plea evidence does not support the City‘s contention

that the State owns the sign. Brownlow is therefore inapposite, and we overrule

the remainder of the City‘s third issue.

                                 VII. DUE PROCESS

      The City argues in its fourth issue that the trial court erred by denying the

plea to the jurisdiction challenging CBS‘s claim for ―Violation of Due Process.‖ It

specifically contends that CBS‘s due process claim is barred because the ―Local

Government Code and the City‘s Zoning Ordinances afford property owners

meaningful relief to rectify any constitutional violations‖ and that CBS ―failed to

avail themselves of those safeguards.‖          Although we held that CBS failed to

exhaust its administrative remedies regarding its judicial review claim, there

exists a right distinctly different from the right to judicial review given by statute—


                                           16
one in which a party may challenge an administrative action in district court on

the ground that the action unconstitutionally deprived him of a vested property

right. See Cont’l Cas. Ins. Co. v. Functional Restoration Assocs., 19 S.W.3d
393, 397 (Tex. 2000).     Sovereign immunity does not bar a suit under this

―inherent right of judicial review.‖ KEM Tex., Ltd. v. Tex. Dep’t of Transp., No.

03-08-00468-CV, 2009 WL 1811102, at *6 (Tex. App.—Austin June 26, 2009, no

pet.) (mem. op.).

      Nonetheless, CBS has not alleged that it has an inherent right to judicial

review based upon a vested property right,5 nor do we think it could if we

remanded this claim to the trial court to afford CBS an opportunity to replead

because ―[p]roperty owners do not acquire a constitutionally protected vested

right in property uses once commenced or in zoning classifications once made.‖

Lamar Corp. v. City of Longview, 270 S.W.3d 609, 616 (Tex. App.—Texarkana

2008, no pet.); Murmur Corp. v. Bd. of Adjustment of City of Dallas, 718 S.W.2d
790, 794 (Tex. App.—Dallas 1986, writ ref‘d n.r.e.). Thus, while CBS may have a

vested property right in its sign, it does not have a vested property right in

maintaining the sign as a nonconforming use under the City‘s relevant zoning


      5
       CBS alleged that ―reducing the sign face by 4 feet from 48 feet to 44 feet
long in order to comply with TxDOT‘s mandate to clear its right of way is not an
‗expansion,‘ ‗enlargement,‘ or any of the other activities expressly prohibited by
Grapevine‘s Regulations‖ and that in the absence of a determination consistent
with zoning ordinance 43.G.2 and local government code sections 214.002 and
216.013(b), the order to remove the sign was illegal. CBS also alleged that
several of the City‘s zoning ordinances are vague.


                                       17
ordinances. See Morrow v. Truckload Fireworks, Inc., 230 S.W.3d 232, 239–40

(Tex. App.—Eastland 2007, pet. dism‘d) (discussing vested property rights).

      We hold that the trial court lacks jurisdiction over CBS‘s claim for violation

of due process, and we sustain the City‘s fourth issue.

                          VIII. DECLARATORY JUDGMENT

      In its fifth issue, the City argues that CBS failed to allege a claim for

declaratory relief for which the City‘s immunity from suit has been waived.

      The Uniform Declaratory Judgments Act (UDJA) contains a limited waiver

of immunity from suit. See Tex. Civ. Prac. & Rem. Code Ann. § 37.006(b) (West

2008). Immunity is waived when a party seeks a declaration that an ordinance or

statute is invalid or when a party seeks a declaration construing a city ordinance.

City of N. Richland Hills v. Home Town Urban Partners, Ltd., 340 S.W.3d 900,

911 (Tex. App.—Fort Worth 2011, no pet.).        However, as a general rule, an

action for declaratory relief will not be entertained if there is a pending action

between the same parties that might resolve the exact issues raised in the

declaratory judgment.    Tex. Mun. Power Agency v. Pub. Util. Comm’n, 100
S.W.3d 510, 517 (Tex. App.—Austin 2003, pet. denied); see Tex. Liquor Control

Bd. v. Canyon Creek Land Corp., 456 S.W.2d 891, 895 (Tex. 1970).

      CBS‘s pleading for declaratory relief cited language from civil practice and

remedies code section 37.004(a) and stated,

      CBS asks the Court to construe the pertinent sections of the City
      Code, including sections 43 and 60, and the following sections of the
      Local Government Code, in relation to CBS‘ cause of action for


                                        18
       inverse condemnation: Sections 213.002, 216.003, 216.004 and
       216.013. In doing so, the Court should declare that Defendants are
       not entitled to force the uncompensated removal of CBS’ Sign.
       [Emphasis added.]

CBS does not seek a declaration that any ordinance is invalid, and to the extent

that it seeks a declaration regarding the construction of the City‘s ordinances and

the local government code, it does so only to attack the validity of the Board‘s

decision denying CBS‘s appeal of the City‘s February 22, 2011 decision or to

supplement its inverse condemnation claim. CBS‘s claim for declaratory relief is,

therefore, nothing more than a restated claim for judicial review of the Board‘s

decision, inverse condemnation, or both. The trial court has jurisdiction of CBS‘s

inverse condemnation claim and will consider the ―uncompensated removal‖ of

the sign in that context. Moreover, it is of no consequence that the trial court

lacks jurisdiction over CBS‘s claim for judicial review; the procedures set out in

the City‘s ordinances and local government code section 211 identify the

appropriate means by which to challenge the Board‘s decision. See Tex. Local

Gov‘t Code Ann. § 211.011; Grapevine, Tex., Comprehensive Zoning Ordinance

§ 68G. CBS may not circumvent that administrative remedy scheme by seeking

the exact same relief via a declaratory judgment claim. See Allen v. City of

Baytown, No. 01-09-00914-CV, 2011 WL 3820963, at *3–5 (Tex. App.—Houston

[1st Dist.] Aug. 25, 2011, no pet.) (mem. op.). Accordingly, we sustain the City‘s

fifth issue.




                                        19
                                  IX. ATTORNEYS’ FEES

         In its sixth issue, the City argues that the trial court lacks jurisdiction over

CBS‘s claim for attorneys‘ fees because the trial court has no jurisdiction over

any statutory claim supporting an award of attorneys‘ fees. Attorneys‘ fees are

recoverable only if authorized by statute or by a contract between the parties.

Intercont’l Group P’ship v. KB Home Lone Star L.P., 295 S.W.3d 650, 653 & n.7

(Tex. 2009). There is no contract between CBS and the City, and to the extent

that attorneys‘ fees are recoverable under the UDJA, local government code

section 211.011, or both, there is no basis to support an award of attorneys‘ fees

under those authorities because the trial court lacks jurisdiction over CBS‘s

corresponding claims. We sustain the City‘s sixth issue.

                                     X. CONCLUSION

         Having sustained the City‘s first, second, fourth, fifth, and sixth issues, we

reverse that portion of the trial court‘s order denying the City‘s plea to the

jurisdiction as to CBS‘s claims for judicial review, injunctive relief, due process,

declaratory relief, and attorneys‘ fees and render judgment that CBS take nothing

on those claims. Having overruled the City‘s third issue, we affirm that portion of

the trial court‘s order denying the City‘s plea as to CBS‘s inverse condemnation

claim.




                                                       BILL MEIER
                                                       JUSTICE


                                            20
PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DELIVERED: May 2, 2013




                               21